Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendment filed 1/27/2022, claims 1, 3-10 are still pending. Claims 7-15, 19-21, 25-27, and 34-42 have been cancelled. Applicant’s arguments with respect to 1 and 9 have been fully considered and are persuasive.  The 35 USC 112b rejection of claims 1-6, 16-18, 22-24, and 28-33 have been withdrawn.  Therefore, a NOTICE OF ALLOWANCE is being administered.
Terminal Disclaimer
2.	The terminal disclaimer filed on 01/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 10,949,366 and 10,558,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Corrections Made in the Application
3.	The application has been amended as follows:
In the Claims: 
The original claims 1-42 have been renumbered as follows:

Original Claim Numbering 
		1
		2
		3
		4
		5	
		6
		7-15
		16
	New Claim Numbering  
		1
		2
		3
		4
5
		6
		-
		7

17
		18
		19-21
		22
		23
		24
		25-27
		28
		29
		30
		31
		32	
		33
		34-42

		8
		9
		-
		10
		11
		12
		-
		13
		14
		15
		16
		17
		18
-


Allowable Subject Matter
4.	Claims 1-6, 16-18, 22-24, and 28-33 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A computer program product for selecting one of a plurality of queues having Input/Output (I/O) requests for a storage to process, comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: providing Input/Output (I/O) statistics on processing of I/O requests at the queues to at least one machine learning module, including at least two I/O statistics that are a member of a set of I/O statistics comprising: a queue depth of a number of I/O requests queued in the queue; number of active commands in the queue; last time the queue was accessed; response times to complete processing queued I/O requests from the queue; amount of data in queued requests; and age of longest queued request in the queue; receiving, from the at least one machine learning module, output values for the queues, wherein an output value for each queue comprises a measurement that indicates a likelihood that selection of an I/O request from the queue will maintain desired response time ratios between the queues, wherein a queue having a highest output value of the queues is a queue having a greatest likelihood of maintaining the desired response time ratios between the queues; selecting a queue of the plurality of queues having the highest output value; and processing an I/O request from the selected queue.”

The primary reason for allowance of Claim 16 in the instant application is the combination with the inclusion in these claims for, “A system for selecting one of a plurality of queues having Input/Output (I/O) requests for a storage to process, comprising: a processor; and a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: providing input/output (I/O) statistics on processing of I/O requests at the queues to at least one machine learning module, including at least two I/O statistics that are a member of a set of I/O statistics comprising: a queue depth of a number of I/O requests queued in the queue; number of active commands in the queue; last time the queue was accessed; response times to complete processing queued I/O requests from the queue; amount of data in queued requests; and age of longest queued request in the queue; receiving, from the at least one machine learning module, output values for the queues, wherein an output value for each queue comprises a measurement that indicates a likelihood that selection of an I/O request from the queue will maintain desired response time ratios between the queues, wherein a queue having a highest output value of the queues is a queue having a greatest likelihood of maintaining the desired response time ratios between the queues; selecting a queue of the plurality of queues having the highest output value; and processing an I/O request from the selected queue.”

The primary reason for allowance of Claim 22 in the instant application is the combination with the inclusion in these claims for, “A method for selecting one of a plurality of queues having Input/Output (I/O) requests for a storage to process, comprising: providing input/output (I/O) statistics on processing of I/O requests at the queues to at least one machine learning module, including at least two I/O statistics that are a member of a set of I/O statistics comprising: a queue depth of a number of I/O requests queued in the queue; number of active commands in the queue; last time the queue was accessed; response times to complete processing queued I/O requests from the queue; amount of data in queued requests; and age of longest queued request in the queue; receiving, from the at least one machine learning module, output values for the queues, wherein an output value for each queue comprises a measurement that indicates a likelihood that selection of an I/O request from the queue will maintain desired response time ratios between the queues, wherein a queue having a highest output value of the queues is a queue having a greatest likelihood of maintaining the desired response time ratios between the queues; selecting a queue of the plurality of queues having the highest output value; and processing an I/O request from the selected queue.”

6.	The prior art of record neither anticipates nor renders obvious the above recited combination. Because claims 2-6, 17, 18, 23-24, and 28-33 depend directly or indirectly on claim 1, 16, or 22 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comments
7.	Examiner understands the novelty to lie, in part, in the system’s ability to use a machine learning module to select a queue and determine an adjusted output based on received I/O statistics, in connection with a desired ratio of response times between queues. The conventional art was disclosed to use round robin techniques to select one of the queues to process but lacked the ability to improve the techniques of selection based on favoring selection of higher priority queues over a medium or lower priority queue.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 02/12/22Examiner, Art Unit 2181           
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181